Name: Political and Security Committee Decision EUPT/2/2007 of 18 December 2007 concerning the appointment of the Head of the European Union Planning Team (EUPT Kosovo)
 Type: Decision
 Subject Matter: cooperation policy;  Europe;  international security;  EU institutions and European civil service
 Date Published: 2007-12-29

 29.12.2007 EN Official Journal of the European Union L 346/29 POLITICAL AND SECURITY COMMITTEE DECISION EUPT/2/2007 of 18 December 2007 concerning the appointment of the Head of the European Union Planning Team (EUPT Kosovo) (2007/888/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third paragraph of Article 25 thereof, Having regard to Council Joint Action 2006/304/CFSP of 10 April 2006 on the establishment of an EU Planning Team (EUPT Kosovo) regarding a possible EU crisis management operation in the field of rule of law and possible other areas in Kosovo (1), and in particular Article 6 thereof, Having regard to Council Joint Action 2007/778/CFSP of 29 November 2007 amending and extending Joint Action 2006/304/CFSP on the establishment of an EU Planning Team (EUPT Kosovo) regarding a possible EU crisis management operation in the field of rule of law and possible other areas in Kosovo (2), Whereas: Article 6 of Joint Action 2006/304/CFSP provides for the Council to authorise the Political and Security Committee to take the relevant decisions in accordance with Article 25 of the Treaty, including the decision to appoint, upon a proposal by the Secretary-General/High Representative, a Head of the EU Planning Team (EUPT Kosovo). The Secretary-General/High Representative has proposed the appointment of Roy REEVE, HAS DECIDED AS FOLLOWS: Article 1 Roy REEVE is hereby appointed Head of the EU Planning Team (EUPT Kosovo) regarding a possible EU crisis management operation in the field of rule of law and possible other areas in Kosovo. Article 2 This Decision shall take effect on 1 January 2008. It shall apply until 31 March 2008. Done at Brussels, 18 December 2007. For the Political and Security Committee The President C. DURRANT PAIS (1) OJ L 112, 26.4.2006, p. 19. (2) OJ L 312, 30.11.2007, p. 68.